 

Exhibit 10.1

 

[tv527800_ex10-1img1.jpg] 

3000 John Deere Road, Toano, VA  23168

Phone: (757) 259-4280.● Fax (757) 259-7293

www.lumberliquidators.com

 

August 5, 2019

 

VIA EMAIL (__________)

 

Nancy A. Walsh

__________

__________

__________

 

Re:Offer Letter (Revised)

 

Dear Nancy:

 

This letter confirms our offer of employment to you with Lumber Liquidators
Holdings, Inc. or one of its subsidiaries (individually and collectively, as
applicable, “Lumber Liquidators” or the “Company”) and replaces all previous
offer letters sent to you. The details of our offer are as follows:

 

·Title: Chief Financial Officer (CFO)

 

·Location: Toano/Richmond, Virginia

 

·Reports to: Dennis Knowles, President and CEO

 

·Start Date: September 9, 2019 (or as determined based upon mutual agreement
between you and Dennis Knowles).

 

·Annual Base Salary: $500,000. Lumber Liquidators currently processes payroll on
a weekly basis.  This is subject to change.  We strongly encourage employees to
receive their pay via direct deposit.

 

·Sign-on Bonus: To assist you in your transition, you will receive a one-time
sign-on bonus in the amount of $50,000 (gross before taxes and applicable
withholdings). This amount is payable to you within thirty (30) days of your
start date. In the event you voluntary resign your employment from Lumber
Liquidators for any reason prior to completing your first year of employment,
full re-payment of this sign-on bonus will be due to Lumber Liquidators within
30-days of your termination date.

 

·Incentive Plan: You will be eligible to participate in the Annual Bonus Plan
for Executive Management (the “Bonus Plan”). Your 100% target payout under the
Bonus Plan will be equal to 60% of your annual base salary, with the opportunity
to earn a maximum of 200% of your target payout based on Lumber Liquidators’
performance against certain financial objectives. For 2019, any earned bonus
payout will be pro-rated for your date of hire in 2019. Notwithstanding the
foregoing, the awarding (or decision not to award) a payment under the Bonus
Plan and the amount thereof, is a decision left to the sole discretion of Lumber
Liquidators. Further, the Bonus Plan is subject to amendment, modification
and/or termination by Lumber Liquidators in its sole and absolute discretion. To
the extent there is any conflict between this Offer Letter and the language of
the Bonus Plan, the Bonus Plan shall control.

 

 1 

 

 

·Equity: Lumber Liquidators has recommended to the Compensation Committee of its
Board of Directors that you receive an award of equity with a total cumulative
value of $750,000.  The Company has recommended that 50% of such award be
options and 50% be restricted stock.  The valuation of the options will be made
using the Black-Scholes-Merton method as of the date of award and the valuation
of the restricted stock will be made using the fair market value of the shares
on the grant date.   If approved by the Compensation Committee, any award will
be granted under, subject to and governed by the Lumber Liquidators Holdings,
Inc. Amended and Restated 2011 Equity Compensation Plan, and shall be evidenced
by a grant agreement.  The agreement will specify, among other things, the
vesting schedule, consequences of termination of employment and other applicable
terms and conditions.  The vesting schedule of the grant will be as follows:
beginning on the first anniversary of the grant date, 25% of the grant will vest
on anniversary of the grant date for a period of four (4) years. While it is
expected that the Compensation Committee will next award equity three (3)
business days after the Company publicly announces its financial results for
Q3-2019, the timing and amount of any such award to you is subject to your
actual start date of employment and to the absolute discretion of the
Compensation Committee and the Board of Directors. 

 

·Annual Equity: You may be eligible for future annual equity awards determined
by an approved equity grant matrix based on your role in the organization and on
an assessment of your job performance and recommendation made by the CEO. All
awards require approval at the absolute discretion of the Compensation Committee
and the Board of Directors. As an employee, you will be subject to the
expectations and restrictions of Lumber Liquidators’ Insider Trading Policy, a
copy of which is provided at the time of hire and is available upon request to
Human Resources.

 

·Director and Officer Stock Ownership Guidelines: In order to align the
financial interests of executives with those of the Company’s stockholders and
to further promote the Company’s commitment to sound corporate governance, you
will be subject to the following stock ownership requirement:

 

Position   Value of Shares   Chief Financial Officer (CFO)   2 times base salary
 

 

The participants in the Ownership Guidelines are expected to meet the applicable
guideline no more than five (5) years after first becoming subject to them and
are expected to continuously own sufficient shares to meet the applicable
guideline once attained. Stock that may be considered in determining compliance
with the Ownership Guidelines includes:

 

Shares owned directly by the participant or indirectly by the participant
through (i) his or her immediate family members (as defined in the Ownership
Guidelines) residing in the same household or (ii) trusts for the benefit of the
participant or his or her immediate family members;

 

 2 

 



 

i.Vested shares of restricted stock held by the participant;

 

ii.Shares underlying vested stock options held by the participant that are “in
the money”; and

 

iii.Shares held pursuant to the Lumber Liquidators Holdings, Inc. Outside
Director Deferral Plan (the “Deferral Plan”) (i.e., deferred stock units).

 

The Compensation Committee shall be responsible for monitoring the application
of the Ownership Guidelines and has sole discretion to alter or change these
requirements at any time.

 

·Relocation Expense Reimbursement: This position is based in the corporate
offices in Toano and Richmond, VA. Financial support will be provided to cover
reasonable relocation expenses from your current residence to the
Toano/Richmond, VA area. You will be provided with up to $200,000 (relocation
expenses that are not tax deductible will be grossed up at 35%) in relocation
expense reimbursement in accordance with the company’s relocation policy
provided you sign and return to us a Relocation Expense Agreement. In the event
you voluntarily resign your employment from Lumber Liquidators for any reason
prior to completing two (2) full years of employment, you shall be obligated to
repay this relocation payment and any related gross up (together, the
“relocation payment”) to Lumber Liquidators as follows: (i) before one (1) year,
full repayment of the relocation payment, or (ii) after one (1) year but before
two (2) years, 50% repayment of the relocation payment; that such repayment
shall be due within thirty (30) days of the termination of your employment; and
that you acknowledge that Lumber Liquidators has the right to reduce any final
compensation payment to you by the amount owed to Lumber Liquidators under this
section. Your final relocation date will be determined as mutually agreed upon
between Dennis Knowles and you.

 

·Temporary Living Expenses: You are eligible for up to four, economy class round
trip airline tickets from your current home to Richmond, VA and to reasonable
and necessary temporary housing and living expenses for up to180 days from your
date of employment.

 

·Severance Benefit: In consideration of the Employee’s continued employment with
the Company and its subsidiaries, the Company desires to provide the Employee
with certain compensation and benefits set forth in the Severance Agreement in
order to ameliorate the financial and career impact on the Employee if the
Employee’s employment with the Company and its subsidiaries is terminated under
certain circumstances.

 

·Performance Review and Merit Increase: Your performance will be reviewed
periodically with you by your supervisor, but no less than annually. Merit
increases are discretionary based on performance and business considerations.
You will be eligible for consideration for a merit increase in the first quarter
of 2020.

 

·Benefits Eligibility: You will be eligible to participate in benefit plans
offered through Lumber Liquidators per the terms and conditions of those plans.
During your orientation, you will be given more information regarding these
plans and a copy of our 2019/2020 benefits summary if you did not previously
receive one.  Following your first day of employment, you will also be able to
access the full 2019/2020 Benefits Guide on our Company intranet.

 

 3 

 

 

·Paid Time Off (PTO): Per the terms and conditions of the Lumber Liquidators
Paid Time Off (“PTO”) Policy, you will be eligible to accrue up to a maximum of
200 hours of PTO annually and thereafter. Your 2019 accrual will be pro-rated
based on your actual date of hire.

 

·Holidays: Lumber Liquidators observes six scheduled holidays each year. Those
holidays currently are New Year’s Day, Memorial Day, Independence Day, Labor
Day, Thanksgiving Day, and Christmas Day. The holiday schedule is established in
advance of each year and is subject to change.

 

This offer of employment is contingent on (1) satisfactory completion of all
pre-hire assessments and evaluations, (2) satisfactory results of a drug
screening test, (3) executive background verification, (4) your executing the
Confidentiality, Non-Solicitation and Non-Competition Agreement, and (5) your
ability to show that you are eligible to work in the United States. 

 

On your first day of employment, you will be required to provide your social
security card for payroll purposes, and proof of identity and employment
eligibility in order to complete an Employment Eligibility Verification (I-9)
form. A list of acceptable documents is enclosed. Please note that, if you do
not have one document from List A, you must bring one document from List B and
one document from List C.

 

Please ensure that you bring the proper documentation with you on your first day
of employment. Your subsequent failure to provide the necessary documentation as
required by federal law may result in the termination of your employment. Please
note that your name for payroll purposes must match exactly with your social
security records. To expedite the orientation process, please complete the
attached forms and bring these with you your first day.

 

Please acknowledge your acceptance of this offer by signing and returning a copy
of this letter and any Incorporated Documents, all in their entirety, no later
than the close of business August 7, 2019 to me via email to __________. By
signing this offer, you are, among other things, representing to Lumber
Liquidators that there are no legal or equitable agreements or restrictions that
would prevent, limit, impair or otherwise compromise your ability to comply with
the terms of this offer and perform on behalf of Lumber Liquidators.

 

Please note that your employment with Lumber Liquidators is at-will and neither
this document nor any other oral or written representations may be considered a
contract of employment for any specific length of time. You retain the option,
as does Lumber Liquidators, of ending your employment with Lumber Liquidators at
any time, with or without notice and with or without cause.

 

If you have questions regarding any of the above, please feel free to contact me
by telephone at __________ (office) or __________ (mobile), or by email.

 

 4 

 

 

We look forward to you joining the Lumber Liquidators team and working with you
to further our success.

 

Sincerely,       /s/ Jay L. Keith       Jay L Keith   Vice President, Human
Resources  

 

ACKNOWLEDGEMENT and AGREEMENT: As indicated by my signature below on this
letter, I acknowledge its receipt and my understanding and acceptance of its
contents. I agree that should I terminate employment with Lumber Liquidators or
if my employment is terminated for cause, any monies owed for reimbursement of
expenses or other sums under this offer letter will be deducted from my final
paychecks.

 

Signature: /s/ Nancy Walsh   Date: 8/9/19   Nancy Walsh      

 

cc:Dennis Knowles, President and CEO

 

Attachments: Confidentiality, Non-Solicitation and Non-Competition Agreement;
Relocation Overview; Healthcare Benefits Summary

 

 5 

